DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on September 13, 2021. This is a first action on the merits of the application.  Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of invention II, claims 4-15 in the reply filed on September 13, 2021 is acknowledged.  
The traversal is on the ground(s) that there is not a serious burden for examining all claims (1-20). Applicant argues that the Office has failed to point out any particular reasons or facts supporting the allegation that the "inventions" have "recognized divergent subject matter" or that different classes, electronic resources, or search queries are needed. Therefore, it appears that items (a) and (b) above essentially amount to an allegation that the "inventions" may be sorted to different classifications. Applicant argues that the Office has indicated that the "inventions" are in fact to be grouped into the same class (B - Performing Operations; Transporting) and subclass (D - Separation). Applicant argues that it is not sufficient to establish that the "inventions" have "recognized divergent subject matter," particularly where no such divergent subject matter is explained, nor is it sufficient to establish that different classes/subclasses need to be searched, where no such different classes or subclasses are given, nor does it support the notion that different electronic resources or search queries are needed, 
In response, Applicant’s argument is not found persuasive because a serious burden for the Examiner does exist because the elected and non-elected inventions would require different fields of subclass search, and because the elected and non-elected inventions are related as process and apparatus for its practice.  
The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case the process as claimed, a method of generating oxygen, can be practiced with another materially different apparatus such as a system comprising a low temperature rectification column as taught by Stark et al. (US 1,880,981), wherein the Stark reference directs the method of generating oxygen can be conducted using a system comprising a low temperature rectification column. In light of teachings from Stark, it is the examiner’s assessment that the process as claimed, a method of generating oxygen, can be practiced with another materially different apparatus such as a system comprising a low temperature rectification column. Moreover, claim 1 would require section/class/subclass searching within section/class/subclass B01D53/047+, while claim 4 would require section/class/subclass searching for a separation apparatus comprising adsorption column and polymeric membrane modules within section/class/subclass B01D63/00+, and/or B01D 71/00+, and/or C01B13/0251+.  Therefore, because different section/class/subclass searches would be necessary, a serious burden for the Examiner does exist if restriction were not required.  
The restriction requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 8, 9 and 13 are objected to because of the following informalities:
Claim 8 recites “the oxygen flow” in line 18 which appears to be a misspelling of “the concentrated oxygen flow”.
Claim 8 recites “from at least one membrane module;” in lines 22-23 which appears to be a misspelling of “from the at least one membrane module;”.
Claim 8 recites “the oxygen flow” in lines 29-30 which appears to be a misspelling of “the concentrated oxygen flow”.
Claim 8 recites “from at least one membrane module;” in line 31 which appears to be a misspelling of “from the at least one membrane module;”.
Claim 8 recites “the first sieve” in line 33 which appears to be a misspelling of “the first sieve bed”.
Claim 8 recites “(5) repeating steps 1-4.” in line 36 which appears to be a misspelling of “(5) repeating the steps (1) - (4)”.
Claim 9 recites “the oxygen flow” in line 2 which appears to be a misspelling of “the concentrated oxygen flow”.
Claim 9 recites “fully balancing” in line 3. It is respectfully suggested to amend the limitation to “fully pressure balancing” for clarification purpose. 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “a primary side of the at least one membrane module” in line 8 and “a secondary side of the at least one membrane module” in line 11-12. This is considered indefinite for the following reason: The basis for determining the “primary” side and/or the “secondary” side is unspecified.  It is unclear how one skilled in the art determine the “primary” side and/or the “secondary” side of the at least one membrane module. However, the instant specification teaches that the “primary side of the at least one membrane module” refers to the side connected to the retentate gas stream of the membrane module, and the “secondary side of the at least one membrane module” refers  primary side of the at least one membrane module” in line 8 and “a secondary side of the at least one membrane module” in line 11-12, claim 4 will be considered to be expressed in “a primary side of the at least one membrane module connected the retentate gas stream of the membrane module” and “a secondary side of the at least one membrane module connected the permeate gas stream of the membrane module”, respectively. 
Claim 4 recites “control the oxygen comprising gas” in line 27. This is considered indefinite for the following reason: It is unclear how one skilled in the art figure out “control” the oxygen comprising gas.  For examining purposes only, the limitation “control the oxygen comprising gas” is interpreted as “control the flow of the oxygen comprising gas” in the context of disclosure in the specification and drawings of claimed invention. 
Claim 6 recites “a gas volume” and “an outer volume of tubing” in describing the oxygen permeable membrane. This is considered indefinite for the following reason: It is unclear how one skilled in the art figure out “a gas volume” and “an outer volume of tubing” of the oxygen permeable membrane.  For examining purposes only, the limitation “a gas volume” and “an outer volume of tubing” in lines 4-5 are interpreted as “a gas volume of the membrane module comprising the oxygen permeable membrane” and “an outer volume of tubing of the membrane module comprising the oxygen permeable membrane” in view of the specification (paragraph [0080]). The same rejection is applied to claims 7, 14 and 15. 
Claim 5 is also rejected under 35 U.S. §112 by virtue of its dependence on claim 4.
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd-Williams et al. (US 4,765,804, hereinafter “Lloyd-Williams”), in view of Hilbig et al. (US 9,199,847 B2, hereinafter “Hilbig”).
In regard to claim 4, Lloyd-Williams disclose an assembly for effecting pressure swing adsorption techniques for selective enrichment of a component of a gaseous mixture, wherein the assembly comprises at least two adsorption vessels having beds of adsorption material and a gaseous diffusion cell in direct fluid communication with said adsorption vessels, the gaseous diffusion cell receives a gaseous stream withdrawn from said adsorption vessels to receive a gaseous stream withdrawn from said adsorption vessel during desorption of said bed of adsorption material therein and a second diffusion cell in fluid communication with said adsorption vessels to receive a gaseous stream enriched in said component withdrawn from said Lloyd-Williams discloses the pressurization of the adsorption vessels using the non-permeate gas stream (col. 5, lines 42-65). Lloyd-Williams discloses valve arrangements for delivering retentate gas stream from the gaseous diffusion cell to the at least two adsorption vessels (Fig. 1). 
In addition, since Lloyd-Williams discloses the principles of gas adsorption were further refined to processes for gas enrichment of hydrogen, helium, argon, carbon monoxide, carbon dioxide, nitrous oxide, oxygen and nitrogen (col. 1, lines 15-26), one skilled in the art would have reasonably expected that the assembly taught by Lloyd-Williams can be applicable to the separation of oxygen from a gas mixture comprising oxygen. 
Lloyd-Williams does not explicitly disclose the presence of one or more processors configured to control the valve arrangement.
Hilbig discloses an arrangement for generating oxygen, the arrangement comprising (i) at least one adsorption chamber being equipped with an oxygen separation adsorbent and having an inlet for inserting oxygen comprising gas into the adsorption chamber and an outlet for guiding enriched oxygen comprising gas out of the adsorption chamber, wherein the arrangement further comprises (ii) a membrane unit comprising a dense membrane and having an inlet at a primary side of the membrane for inserting enriched oxygen comprising gas into the membrane unit, and an outlet at a secondary side of the membrane for guiding oxygen out of the membrane unit, wherein the oxygen guided out of the membrane unit comprises oxygen in a concentration in a Hilbig discloses a presence of a controller applied to an oxygen generating system (col. 1, lines 58 thru col. 2, line 3). 
It is noted that both the Lloyd-Williams and Hilbig references direct a gas separation apparatus comprising multiple adsorption vessels and a membrane module.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the assembly of Lloyd-Williams, in view of Hilbig, to provide the one or more processors configured to control the valve arrangement, this is because a presence of a controller in oxygen generating system is a known, effective means to control an oxygen gas separation apparatus comprising multiple adsorption vessels and a membrane module as taught by Hilbig (col. 1, lines 58 thru col. 2, line 3). 

In regard to claim 5, Lloyd-Williams discloses the pressurization of the adsorption vessels using the non-permeate gas stream (col. 5, lines 42-65).

In regard to claims 6 and 7, although Lloyd-Williams, in view of Hilbig, does not explicitly disclose the recited physical properties of the oxygen permeable  membrane and membrane module, the claimed properties would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the oxygen separation operation (time, 

In regard to claims 8-13, Lloyd-Williams disclose an assembly for effecting pressure swing adsorption techniques for selective enrichment of a component of a gaseous mixture, wherein the assembly comprises at least two adsorption vessels having beds of adsorption material and a gaseous diffusion cell in direct fluid communication with said adsorption vessels, the gaseous diffusion cell receives a gaseous stream withdrawn from said adsorption vessels to receive a gaseous stream withdrawn from said adsorption vessel during desorption of said bed of adsorption material therein and a second diffusion cell in fluid communication with said adsorption vessels to receive a gaseous stream enriched in said component withdrawn from said vessels during adsorption of other components of said mixture therein. In the assembly, a permeate stream is formed in said second gaseous diffusion cell, the assembly further including conduit means for passing said permeate stream to an adsorption vessel during desorption of the bed of adsorption material therein (Fig. 1, col. 2, line 64 thru col. 5, line 65; col. 12, claims 19 and 20). Lloyd-Williams discloses the pressurization of the adsorption vessels using the non-permeate gas stream (col. 5, lines 42-65). Lloyd-Williams discloses valve arrangements for delivering retentate gas stream from the gaseous diffusion cell to the at least two adsorption vessels (Fig. 1). 
Since Lloyd-Williams discloses the principles of gas adsorption were further refined to processes for gas enrichment of hydrogen, helium, argon, carbon monoxide, carbon dioxide, nitrous oxide, oxygen and nitrogen (col. 1, lines 15-26), one skilled in the art would have Lloyd-Williams can be applicable to the separation of oxygen from a gas mixture comprising oxygen. 
Lloyd-Williams does not explicitly disclose the presence of one or more processors configured to control the valve arrangement.
Hilbig discloses an arrangement for generating oxygen, the arrangement comprising (i) at least one adsorption chamber being equipped with an oxygen separation adsorbent and having an inlet for inserting oxygen comprising gas into the adsorption chamber and an outlet for guiding enriched oxygen comprising gas out of the adsorption chamber, wherein the arrangement further comprises (ii) a membrane unit comprising a dense membrane and having an inlet at a primary side of the membrane for inserting enriched oxygen comprising gas into the membrane unit, and an outlet at a secondary side of the membrane for guiding oxygen out of the membrane unit, wherein the oxygen guided out of the membrane unit comprises oxygen in a concentration in a range of >95%; and wherein the outlet of the at least one adsorption chamber is in fluid communication with the inlet of the membrane unit, and wherein a conduit is provided connecting the outlet of the membrane unit with the outlet of the at least one adsorption chamber (Figure, cols. 2-7).  Hilbig discloses a presence of a controller in oxygen generating system (col. 1, lines 58 thru col. 2, line 3). 
It is noted that both the Lloyd-Williams and Hilbig references direct a gas separation apparatus comprising multiple adsorption vessels and a membrane module.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the assembly of Lloyd-Williams, in view of Hilbig, to provide the one or more processors configured to control the valve arrangement in the gas separation apparatus, this is because the presence of a controller in Hilbig (col. 1, lines 58 thru col. 2, line 3). 
Williams, in view of Hilbig, does not explicitly disclose specific embodiments of valve arrangement configuration and switching operation/apparatus as recited in steps (1)-(5) of claim 8, or claims 9-12.
However, Lloyd-Williams discloses the pressurization of the adsorption vessels using the non-permeate gas stream from the gaseous diffusion cell (col. 5, lines 42-65). Lloyd-Williams discloses valve arrangements for delivering retentate gas stream from the gaseous diffusion cell to the at least two adsorption vessels (Fig. 1). 
Therefore, it is reasonably interpreted that the processes/apparatus recited in steps (1)-(5) of claim 8, or 9-12 are considered as pressure balancing processes/apparatus through valve arrangements and switching that any person skilled in the art is enabled to make and use by modifying the teachings of Williams, in view of Hilbig, as set forth above.  

In regard to claims 14 and 15, although Lloyd-Williams, in view of Hilbig, does not explicitly disclose the recited physical properties of the oxygen permeable  membrane and membrane module, the claimed properties would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the oxygen separation operation (time, temperature, pressure, throughput), the geometry of the membrane module, the physical and chemical make-up of the feed gas mixture as well as the nature of the membrane separation end-products. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772